Citation Nr: 1816834	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an upper back disability.

2. Entitlement to service connection for a cervical spine disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Katie L. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A Statement of the Case (SOC) was issued by the RO in August 2014.

The Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge in October 2017. A transcript of the hearing was prepared and associated with the claims file.

The Veteran and his representative contend that the Veteran's claim, which was filed as a "back disability," was intended to cover both the upper and lower back disabilities. However, a February 2018 rating decision granted service connection for lumbar spine spondylosis and left and right lumbar radiculopathy, thus the only remaining issue relates to service connection for an upper back disability. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

1. In a May 2010 rating decision, entitlement to service connection for an upper back disability was denied. The Veteran was notified of this decision, including his right to appeal. The Veteran did not appeal this decision and did not submit new and material evidence within one year of the decision.  Thus, the decision is final.

2. Evidence submitted since the May 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an upper back disability.

3. The Veteran's cervical spine disability, to include DJD and DDD, is not shown to have had its onset in service, was not manifested to a compensable degree within one year of service discharge, and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The May 2010 rating decision denying service connection for an upper back disability is final. New and material evidence has been received to reopen the claim for entitlement for service connection for an upper back disability. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

2. The Veteran's cervical spine disability, to include DJD and DDD, was not incurred in or aggravated by service and is not presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 


II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104. The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).

The Veteran's claim for service connection for an upper back disability was previously considered and denied by the RO in a May 2010 rating decision. The Veteran was notified of that decision and of his appellate rights. The Veteran did not appeal the decision, and it became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

In May 2012, the Veteran requested to reopen his claim for a back disability, to include both the upper and lower back. As noted above, the Veteran has been granted service connection as it relates to his lower back claim, leaving only the issue of service connection to an upper back disability, which the Board characterizes as a claim for service connection for cervical spine disability.
The RO denied service connection for an upper back disability in May 2010 as the evidence did not show a nexus between the claimed disability and the Veteran's active duty service.

Since the May 2010 rating decision, the Veteran has submitted a positive nexus opinion in regard to the Veteran's upper back disability from the Veteran's VA primary care provider, Dr. T.R. This opinion was submitted in April 2011, and a supplemental opinion was submitted in January 2013. This evidence is new and material, as relates to the reason for the prior denial and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim is reopened.  

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).
In previous rating decisions, the RO has noted that the Veteran had a pre-existing back disability at entrance to service. 

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

The Board finds that there are no indications that the Veteran had a pre-existing disability as it relates to his cervical spine when he entered active duty service. The Veteran's entrance examination showed no clinical abnormalities with the Veteran's neck. The Veteran reported back trouble at age seven and a flare up at age 15 related to his lower back. The Veteran also reported a cyst on the back of his neck at entrance. The Board finds, and a September 2012 VA examiner opined, that the Veteran's neck/cervical spine disability did not exist prior to active duty service. As such, the presumption of soundness applies to the Veteran's neck/cervical spine.

The Veteran, at a September 2012 VA examination was diagnosed with DJD and DDD of the cervical spine. As such, the Veteran meets the first element of service connection, which requires a current disability.

The Veteran contends this disability arose in service. At his October 2017 video conference hearing, the Veteran testified that he was treated on numerous occasions in service for back pain and was provided a bed board and medication to treat his symptoms.  The Veteran also testified that in his work as a lineman in service he had to lift heavy bales of line, aggravating his back problems. Finally, the Veteran noted that in at least one instance he had an accident in which he slid down an electric pole, hitting his feet hard on the ground. He testified this incident caused him to have significant pain in his back. 

The Board notes that when contacted by VA in June 1997 to clarify his claim for service connection for "spinal problems," the Veteran reported he had injured his back at work in 1981, which resulted in surgery to his cervical spine.

The Veteran's service treatment records (STRs) do not indicate treatment for a neck/cervical spine injury. On numerous occasions, the Veteran was seen in regard to complaints of severe lower back pain and was diagnosed with chronic lower back pain and spondylosis. The Veteran, consistent with his testimony at his October 2017 video conference hearing, was provided a bed board to sleep on along with medication to treat his chronic pain. The Veteran's treatment in service was noted to be related to lower back pain, and his STRs are silent for complaints of upper back, neck, or shoulder pain. The Board finds as fact that there was no injury to the neck or cervical spine in service, as the STRs documenting complaints from the Veteran are consistent in specifically addressing the low back versus the neck, upper back, or cervical spine area.  The Board will lay out the facts below as to why it concludes that the in-service complaints involved the low back and not the neck/cervical spine.

In April 1970, the Veteran was seen complaining of his back "when he bends over or lifts anything heavy."  The examiner wrote that the Veteran had sharp pain in his "LB," which stands for "low back."  The examiner also wrote "Chronic LBP past 4 years."  LBP is low back pain.  In May 1970, the Veteran was seen for "back ache," which the examiner noted was "same as before."  The examiner wrote that the Veteran was complaining of "Bilateral back ache in superior lumbar region."  Following examination, the examiner's impression was "LBP by h[istory] but no objective evidence."  The examiner recommended "Lumbar spine x-rays."  In May 1970, a Consultation Sheet shows that the Veteran was being referred for "chronic LBP."  A separate May 1970 Consultation Sheet shows the reason for request was "LBP - chronic," and the examiner noted that x-rays showed a defect of L5 on the left.  The examiner to whom the Veteran was referred wrote that the Veteran had "LBP" for four years without radiation.  

In June 1970, the Veteran was seen with complaints of back pain.  The impression was "Subjective LBP [without] objective findings to support s[ymptoms]."  The Veteran was referred that month for evaluation of his back.  The examiner wrote that the Veteran had pain in "LBP + spondylolysis of L5."  The impression by the examiner was, "Low back pain."  In October 1971, the Veteran was seen with complaints of "having severe pain in back."  The examiner wrote, "Lower part of back."  Next to the word "back" is a quotation mark, which leads the Board to conclude that the Veteran told the examiner that was where the back pain was, which was the lower part of his back.  In that same medical entry, a different examiner wrote, "having h[istory] of back pain.  Scoliosis of thoraco-lumbar spine." 

In the October 1971 Report of Medical History, the Veteran checked yes to a history of "back trouble of any sort," but did not note any abnormality in his upper back, neck, or shoulders, and he described himself as "in good health." Clinical evaluations of the head, face, neck, and scalp and the spine were normal. 

For the above reasons, the Board concludes that there was no injury in service to his neck or cervical spine.  The numerous medical entries in the STRs show that it was the Veteran's low back that was bothering him.  Had the Veteran's neck been bothering him, the Board finds that such would have been documented in the records, since the Veteran was seen multiple times during service and examiners consistently documented that the pain the Veteran was experiencing was in his low back versus a more general statement of back pain. 

The Veteran's post service medical treatment records first indicate a cervical spine injury in 1981, approximately 10 years after discharge from service. The Veteran was seen at VA after he had severe pain in his right neck and arm after heavy lifting related to his employment.  He reported that the pain going down the right arm had been occurring for one and one-half weeks.  The examiner wrote that there was no history of an injury to the neck, and that the Veteran denied cervical spine tenderness.  Physical examination showed no point tenderness over the shoulder or back or neck.

After seeing a chiropractor and other methods of treatment, the Veteran had surgery on his cervical spine in March 1981. Treatment records associated with the March 1981 surgery indicate the Veteran reported a history of a stiff neck since approximately 1970, though he indicated it had gotten worse since approximately 1976. However, the Veteran also reported that he had been working in a factory doing a great deal of heavy lifting the day before his pain began. 

At a VA examination in April 2010, the examiner opined that the Veteran's current cervical spine disability was less likely than not related to his service as the Veteran did not seek treatment for a cervical spine injury while in service. The examiner further noted that the Veteran's 1981 injury and treatment are the more likely cause of his current cervical spine disability, noting that the cervical spine is a different mechanism than the lumbar spine, and, therefore, a cervical spine disability is not likely related to any lumbar spine problems in service.

A similar opinion was provided by a VA examiner in September 2012. The September 2012 VA examiner noted that the Veteran's STRs did not indicate a neck/cervical spine disability prior to service. However, the examiner also noted that the Veteran's neck/cervical spine disabilities were not documented until 1981. The examiner therefore opined that the Veteran's cervical spine disability and associated radiculopathy was less likely than not related to his active duty service, as it was far more likely that his 1981 surgery was the result of a specific injury associated with heavy lifting rather than an undocumented and more remote event occurring during the Veteran's service.

The Board finds that the Veteran's current DJD and DDD of the cervical spine is less likely than not related to his active duty service, as his STRs do not indicate treatment for symptoms or injuries related to the cervical spine. Furthermore, the preponderance of the evidence indicates that the Veteran's 1981 injury to his cervical spine, resulting in surgery, is the more likely etiology of his current disability. 

The Board acknowledges the Veteran's competent testimony, wherein he stated that he suffered pain in his upper and lower back during his active duty service and continuously since discharge from active duty service. However, the Board finds the Veteran's service treatment records to be more probative of his specific complaints, as these records were created contemporaneously with the Veteran's service and indicated the Veteran was treated for lower back pain only. The Board finds that had the Veteran been experiencing neck/cervical spine pain in service, it would have been documented in the treatment records, since the low back pain complaints were documented in multiple service treatment records. Additionally, a March 9, 1981, VA treatment record shows that the Veteran denied a history of an injury to his neck. These facts that were created prior to a claim being submitted for service connection tend to establish that there was no injury to the neck in service, and for these reasons, the Board accords more probative value to the facts documented in these medical records than the subsequent statements made in connection with a claim for monetary benefits.

The Board also acknowledges the private nexus opinions provided by the Veteran's primary care provider at VA, Dr. T.R., in April 2011 and January 2013. These opinions noted that the Veteran clearly had back pain in service while he was a lineman and has had chronic back and neck issues until his 1981 surgery. Thus, the examiner opined that the Veteran's back and neck pain was worsened by his military service.

The Board finds the opinions provided by VA examiners in April 2010 and September 2012 to be more probative than the rationale provided by Dr. T.R., as the opinions provided by the VA examiners were more thorough and described the relationship between the lumbar and cervical spine. Additionally, the VA examiners noted the Veteran's STRS and intervening injury in 1981, suggesting these opinions were based on a more thorough review of the Veteran's claims file and medical treatment.  Dr. T.R. did not acknowledge the 1981 injury.  Further, the reliance that the Veteran had chronic neck problems that had begun in service is inconsistent with the finding of fact that the Board has made in that the Veteran did not injure his neck/cervical spine in service. Again, the Veteran specifically denied history of an injury to his neck in March 1981. To the extent that Dr. T.R.'s medical opinion is based on an inaccurate history, such opinion has no probative value.

Finally, the Board also acknowledges that DJD of the cervical spine is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331. However, as noted above, the more probative evidence indicates that the Veteran did not experience symptoms of a cervical spine disability until 1981 when an injury related to heavy lifting resulted in the Veteran having surgery on his surgical spine. This injury and surgery took place approximately 10 years after discharge from active service, and as the Veteran's disability did not arise within one year of discharge from active service, service connection based on 38 C.F.R. § 3.307 must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

The application to reopen the claim for service connection for an upper back disability is granted. The appeal is granted to this extent only.

Entitlement to service connection for a cervical spine disability, to include DJD and DDD of the cervical spine, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


